DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of IDS filed 03/21/2022.

Claims 1-20 are pending.


Priority
This application is a continuation of 16/718,153 filed 12/17/2019, now US 11160815 B2, which is a continuation of 15/613,123 filed 06/02/2017, now US 10,568,894 B2, which claims benefit of 62/345,123 filed 06/03/2016.

Typographical Matters: The examiner brings to the attention of the applicant the following:
Claims 2-6 recite “leucineis” as one word instead of ---leucine is---.   
Correction is respectively requested.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11160815 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,894 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued composition and the composition used by the issued method anticipates the examined composition. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14; 1-12; and 1-16 and 1-17 of U.S. Patent Nos. 9,993,488 B2; 10,149,823 B2; and 10,195,147 B2; and 11,077,058 B2 respectively in view of Liang Li et al. (“L-Leucine as an excipient against moisture on in vitro aerosolization performances of highly hygroscopic spray dried powders” in the European Journal of Pharmaceutic and Biopharmaceutics, May 2016).  The difference between the issued compositions (US 9,993,488 B2 and US 10,195,147 B2 and 11,077,058 B2) and the composition used in the issued method (US 10,149,823 B2) is that the issued compositions do not contain leucine contained in the examined composition.   However, it is known in the prior art that leucine is widely used to enhance dispersion performance of powders for inhalation (see the abstract and the whole document of Liang Li).   Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated to add leucine to the issued composition with the expectation of enhancing the dispersion performance of the dry powder formulation of the issued compositions.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27, 30-33 and 36-43; and 24-27, 30-34 and 37-41 of co-pending Application Nos. 16/216,924;  and 16/396,272 respectively in view of Liang Li et al. (“L-Leucine as an excipient against moisture on in vitro aerosolization performances of highly hygroscopic spray dried powders” in the European Journal of Pharmaceutic and Biopharmaceutics, May 2016).  The difference between the co-pending compositions (16/216,924) and the composition used in the co-pending method (16/396,272) is that the co-pending compositions do not contain leucine contained in the examined composition.   However, it is known in the prior art that leucine is widely used to enhance dispersion performance of powders for inhalation (see the abstract and the whole document of Liang Li).   Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated to add leucine to the co-pending compositions with the expectation of enhancing the dispersion performance of the dry powder formulation of the issued compositions.
This is a provisional nonstatutory double patenting rejection.

The examiner notes that in response to some of the patents and applications cited in the office action of 16/718153, applicant has provided arguments as to why the obviousness type double patenting rejections may not hold.   It is suggested that applicant make of record corresponding arguments in this application.   
   
No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.   Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached (M-T) at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613           







                                                              Appendix of References                                                                                                                                
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale